Exhibit 99.1 June 2, 2009 Thomson Reuters previously furnished to the SEC and filed with the Canadian securities regulatory authorities certain announcements that it made in May 2009 in the United Kingdom via RNS, a Regulatory Information Service. Included below are certain other RNS announcements made during May 2009. THOMSON REUTERS PLC – RNS ANNOUNCEMENTS Large Shareholder RNS Announcements TR-1: Notifications of Major Interests in Shares 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: Thomson Reuters PLC 2. Reason for notification (yes/no) An acquisition or disposal of voting rights Yes An acquisition or disposal of financial instruments which may result in the acquisition of shares already issued to which voting rights are attached No An event changing the breakdown of voting rights No Other (please specify): No 3. Full name of person(s) subject to notification obligation: Royal Bank of Canada 4. Full name of shareholder(s) (if different from 3): Phillips, Hager & North Investment Management Ltd.
